          Case 2:20-cv-01509-GMN-NJK Document 29 Filed 01/19/21 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   BLANCA MIRANDA CRUZ,
                                                           Case No.: 2:20-cv-01509-GMN-NJK
 8          Plaintiff(s),
                                                                           Order
 9   v.
                                                                      [Docket No. 28]
10   ISDEL SURI RUIZ, et al.,
11          Defendant(s).
12         Pending before the Court is Plaintiff’s counsel’s motion to continue the hearing on her
13 motion to withdraw. Docket No. 28. For good cause shown, the motion to continue is GRANTED
14 and the hearing is CONTINUED to 10:00 a.m. on February 1, 2021. Both Ms. Young and
15 Plaintiff herself must participate in the hearing.            Counsel and Plaintiff shall appear
16 telephonically by calling the Court conference line at 877-402-9757 at least five minutes prior to
17 the hearing. The conference code is 6791056. In order to ensure a clear recording of the hearing,
18 the call must be made using a land line phone. Cell phone calls, as well as the use of a speaker
19 phone, are prohibited.
20         Additionally, Plaintiff’s counsel must serve notice on Plaintiff of this order, and must file
21 a proof of service by January 22, 2021.
22         IT IS SO ORDERED.
23         Dated: January 19, 2021
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27
28

                                                     1
